DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 23 November 2022 containing remarks and amendments to the claims.
Claims 1, 3-5, and 8-12 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 8-12 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bozeman (US 3,306,849).
Regarding claims 1 and 3, Bozeman teaches Bozeman teaches feeding a lubricating oil feedstock and an extraction solvent into a counter current liquid liquid extraction tower; performing counter-current solvent extraction of the hydrocarbon gas oil to produce a primary paraffinic raffinate and a primary extract, wherein the primary extract contains aromatic and naphthenic compounds separated and absorbed by the extraction solvent (column 3, lines 30-40); collecting the primary extract (extract-mix); cooling the primary extract to produced a chilled primary extract; feeding the chilled primary extract to a separator for separation of the aromatic and naphthenic compounds in the chilled primary extract, wherein the separator is free of antisolvent during the separation (column 3, lines 41-65); allowing the chilled primary extract to sit in the separator for an adequate period of time to allow the chilled primary extract to separate into two immiscible liquid phases, where the two immiscible liquid phases are a secondary raffinate (intermediate oil) comprising naphthenic oil and solvent, and a secondary aromatic extract (27) (column 3, lines 41-65); removing the solvent from the secondary raffinate by distillation to produce intermediate oil (column 3, lines 40-50).  
Bozeman does not explicitly disclose the aromatics content of greater than 65% by weight and solvent of that the secondary raffinate is naphthenic process oil with 35-65% saturates and 35-65% aromatics, or the claimed benzoanthracene, chrysene, fluoranthene, pyrene contents.
However, it is expected that the same products having the same properties would result, since the same process steps are applied to the same feeds at the same conditions as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Alternatively, it would have been obvious to the person having ordinary skill in the art that the same products having the same properties would result, since the same process steps are applied to the same feeds at the same conditions as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 4, Bozeman teaches the feed is a lubricating oil distillate having SUSU 43.0 at 210°F (column 45, example 1), which would correspond to about 5-6 cSt at 100°C, which reads on the claimed range.
Regarding claim 5, Bozeman teaches furfural, phenol, or nitrobenzene solvent (column 1, lines 30-60).  
Regarding claims 8-9, Bozeman teaches the claimed phase separation step (column 3, lines 40-50).  Examiner notes that it would have been obvious to the person having ordinary skill in the art to have selected an appropriate and well-known phase separators, such as the claimed coalescer, settler, or decanter.  It is not seen where such vessel would distinguish the process steps in this regard.
Regarding claim 10, Bozeman teaches solvent extraction temperatures of 140-240°F (column 2, lines 27-30 and 62-71), which overlaps with the claimed range.  
Regarding claim 11, Bozeman teaches 350 percent furfural (column 5, lines 1-10), which reads on the claimed range.
Regarding claim 12, Bozeman teaches the primary raffinate has a viscosity of 112 (column 5, lines 1-8), which reads on the claimed range.
Response to Arguments
Applicant’s arguments filed 23 November 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Bozeman would not result in the same products, because Bozeman teaches lubricating oil stock, while the instant spec requires “a gas oil” feed.
In response, Examiner notes that Bozeman also teaches gas oil may be used as the feedstock (column 1, lines 1-13).  It is not seen where the Applicant has distinguished the claim language from the prior art in this regard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sequeira (US 5,039,399) teaches extracting lubricating oil stock with n methyl 2 pyrrolidone to yield primary raffinate and primary extract.  Primary extract is cooled and separated into a secondary extract and a secondary raffinate.  Sequeira teaches 0.0 vol% antisolvent (column 2, lines 18-40), which reads on the claimed absence of antisolvent.
Mead (US 5,171,426) teaches solvent refining lubricating by solvent extraction, cooling, and phase separation.  Mead teaches 0.0 vol% antisolvent (column 2, lines 10-39), which reads on the claimed absence of antisolvent.
Sequeira (US 4,304,660) teaches solvent extraction followed by cooling and phase separation (see figure).  Sequeira teaches that the solvent modifier can be solvent recycled (column 3, lines 63-67).  Examiner notes that this solvent recycle would read on the claimed absence of antisolvent.
Voorhees (US 2,079,885) -teaches solvent extraction, cooling, and further separation steps.
Forte (US 4,498,980) – relied on in the previous rejections teaches solvent extraction, followed by treatment with antisolvent.  Examiner notes that previous claims 6-7 required antisolvent.
Holland (US 2005/0194288) – relied on in the previous rejections teaches lubricating oil feedstocks having kinematic viscosity of 2-15 cSt at 100°C.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771